The petitioner Angel Meletrich's petition for certification to appeal from the Appellate Court, 178 Conn. App. 266, 174 A.3d 824 (2017), is granted, limited to the following issue:"Did the Appellate Court correctly conclude that (a) trial counsel's failure to call the petitioner's aunt as an alibi witness was reasonable trial strategy and therefore not ineffective assistance of counsel, and (b) such failure did not prejudice the petitioner?"ROBINSON, J., did not participate in the consideration of or decision on this petition.